Case 1:17-cv-00275-LPS Document 467 Filed 03/09/20 Page 1 of 7 PageID #: 24604



                                          March 9, 2020

Via E-File
The Honorable Leonard P. Stark
J. Caleb Boggs Federal Building
844 N. King Street
Unit 26
Room 6124
Wilmington, DE 19801-3555

Re: Pacific Biosciences of California, Inc. v. Oxford Nanopore Tech., Inc.,
    C.A. Nos. 17-cv-275, 1353-LPS

Dear Chief Judge Stark:

        Pursuant to Section V.D.1 of the Parties’ Proposed Final Pretrial Order (D.I. 448), Plaintiff
Pacific Biosciences of California, Inc. (“PacBio”) and Defendants Oxford Nanopore Technologies,
Inc. and Oxford Nanopore Technologies, Ltd. (collectively, “ONT”) through counsel, submit the
attached unresolved objections to witness testimony by deposition to be offered into the record on
March 11, 2020.

                                  Testimony of Dr. Gordon Sanghera

         ONT objects to the PacBio designations of Dr. Sanghera’s deposition testimony that are
listed in the table below. The table immediately following that one lists PacBio objections to
ONT’s related counter-designations. Both parties’ respective positions on each objection are
included in the tables, as required by the Proposed Final Pretrial Order. The complete transcript
of Dr. Sanghera’s deposition is attached to this letter as Exhibit A. All designations and counter-
designations (including unobjected designations) have been highlighted and the testimony
objected to has been expressly identified.

                                ONT Objections to PacBio Designations


  Testimony                ONT’s Objections                           PacBio’s Response


 30:17-19        Oxford maintains its privilege            ONT has no privilege objection to
                 objections as to the document in          maintain as it did not object during the
                 question, which was clawed-back           deposition and did not include the
                 prior to the deposition, and all          objection in the PTO (see PTO p. 56),
                 resulting testimony.                      and in any event the designated
                                                           testimony does not contain the content
                                                           of attorney-client communications.


 30:21-22        Oxford maintains its privilege            ONT has no privilege objection to

   919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
Case 1:17-cv-00275-LPS Document 467 Filed 03/09/20 Page 2 of 7 PageID #: 24605




  Testimony             ONT’s Objections                         PacBio’s Response

               objections as to the document in        maintain as it did not object during the
               question, which was clawed-back         deposition and did not include the
               prior to the deposition, and all        objection in the PTO (see PTO p. 56),
               resulting testimony.                    and in any event the designated
                                                       testimony does not contain the content
                                                       of attorney-client communications.


 31:20-32:4    Oxford maintains its privilege          ONT has no privilege objection to
               objections as to the document in        maintain as it did not object during the
               question, which was clawed-back         deposition and did not include the
               prior to the deposition, and all        objection in the PTO (see PTO p. 56),
               resulting testimony.                    and in any event the designated
                                                       testimony does not contain the content
                                                       of attorney-client communications.


 41:13-15      Oxford objects that that the line of    ONT waived its scope objection by
               questioning was outside the scope of    failing to even raise it at the deposition
               the magistrate judge’s order limiting   even though ONT included it elsewhere
               Dr. Sanghera’s testimony to personal    (see, e.g. 19:7-8) and in any event the
               knowledge of the asserted patents.      testimony is about an email discussing
                                                       PacBio’s patents and is probative of
                                                       Sanghera’s dismissiveness of PacBio’s
                                                       patent rights generally.


 44:3-45:3     Oxford objects that that the line of    ONT waived its scope objection by
               questioning was outside the scope of    failing to even raise it at the deposition
               the magistrate judge’s order limiting   even though ONT included it elsewhere
               Dr. Sanghera’s testimony to personal    (see, e.g. 19:7-8) and in any event the
               knowledge of the asserted patents.      testimony relates to an email discussing
                                                       PacBio’s patents and is probative of
                                                       Sanghera’s dismissiveness of PacBio’s
                                                       patent rights generally.


 45:20-46:11   Oxford objects that that the line of    ONT waived its scope objection by
               questioning was outside the scope of    failing to even raise it at the deposition
               the magistrate judge’s order limiting   even though ONT included it elsewhere
               Dr. Sanghera’s testimony to personal    (see, e.g. 19:7-8) and in any event the
               knowledge of the asserted patents.      testimony relates to an email discussing
                                                       PacBio’s patents and is probative of
                                                       Sanghera’s dismissiveness of PacBio’s



                                             2
Case 1:17-cv-00275-LPS Document 467 Filed 03/09/20 Page 3 of 7 PageID #: 24606




  Testimony            ONT’s Objections                         PacBio’s Response

                                                      patent rights generally.


 51:11-13     Oxford objects that that the line of    The testimony relates to an email
              questioning was outside the scope of    discussing PacBio’s patents and is
              the magistrate judge’s order limiting   probative of Sanghera’s dismissiveness
              Dr. Sanghera’s testimony to personal    of PacBio’s patent rights generally.
              knowledge of the asserted patents.


 51:16-52:5   Oxford objects that that the line of    ONT waived its scope objection to
              questioning was outside the scope of    51:16-52:5 by failing to even raise it at
              the magistrate judge’s order limiting   the deposition even though ONT
              Dr. Sanghera’s testimony to personal    included it elsewhere (see, e.g. 19:7-8)
              knowledge of the asserted patents.      and in any event the testimony relates
                                                      to an email discussing PacBio’s patents
                                                      and is probative of Sanghera’s
                                                      dismissiveness of PacBio’s patent
                                                      rights generally.


 52:16-18     Oxford objects that that the line of    ONT waived its scope objection by
              questioning was outside the scope of    failing to even raise it at the deposition
              the magistrate judge’s order limiting   even though ONT included it elsewhere
              Dr. Sanghera’s testimony to personal    (see, e.g. 19:7-8) and in any event the
              knowledge of the asserted patents.      testimony is probative of Sanghera’s
                                                      dismissiveness of PacBio’s patent
                                                      rights generally.


 52:20-53:5   Oxford objects that that the line of    ONT waived its scope objection by
              questioning was outside the scope of    failing to even raise it at the deposition
              the magistrate judge’s order limiting   even though ONT included it elsewhere
              Dr. Sanghera’s testimony to personal    (see, e.g. 19:7-8) and in any event the
              knowledge of the asserted patents.      testimony is probative of Sanghera’s
                                                      dismissiveness of PacBio’s patent
                                                      rights generally.


 53:7-13      Oxford objects that that the line of    ONT waived its scope objection by
              questioning was outside the scope of    failing to even raise it at the deposition
              the magistrate judge’s order limiting   even though ONT included it elsewhere
              Dr. Sanghera’s testimony to personal    (see, e.g. 19:7-8) and in any event the
              knowledge of the asserted patents.      testimony relates to an email discussing
                                                      PacBio’s patents and is probative of


                                            3
Case 1:17-cv-00275-LPS Document 467 Filed 03/09/20 Page 4 of 7 PageID #: 24607




  Testimony            ONT’s Objections                         PacBio’s Response

                                                      Sanghera’s dismissiveness of PacBio’s
                                                      patent rights generally.


 53:15-21     Oxford objects that that the line of    ONT waived its scope objection by
              questioning was outside the scope of    failing to even raise it at the deposition
              the magistrate judge’s order limiting   even though ONT included it elsewhere
              Dr. Sanghera’s testimony to personal    (see, e.g. 19:7-8) and in any event the
              knowledge of the asserted patents.      testimony relates to an email discussing
                                                      PacBio’s patents and is probative of
                                                      Sanghera’s dismissiveness of PacBio’s
                                                      patent rights generally.


 53:24-54:1   Oxford objects that that the line of    The testimony is probative of
              questioning was outside the scope of    Sanghera’s dismissiveness of PacBio’s
              the magistrate judge’s order limiting   patent rights generally.
              Dr. Sanghera’s testimony to personal
              knowledge of the asserted patents.


 54:13-16     Oxford objects that that the line of    The testimony is probative of
              questioning was outside the scope of    Sanghera’s dismissiveness of PacBio’s
              the magistrate judge’s order limiting   patent rights generally.
              Dr. Sanghera’s testimony to personal
              knowledge of the asserted patents.


 54:18        Oxford objects that that the line of    The testimony is probative of
              questioning was outside the scope of    Sanghera’s dismissiveness of PacBio’s
              the magistrate judge’s order limiting   patent rights generally.
              Dr. Sanghera’s testimony to personal
              knowledge of the asserted patents.


 60:2-4       Oxford objects that that the line of    ONT waived its scope objection by
              questioning was outside the scope of    failing to even raise it at the deposition
              the magistrate judge’s order limiting   even though ONT included it elsewhere
              Dr. Sanghera’s testimony to personal    (see, e.g. 19:7-8) and in any event the
              knowledge of the asserted patents.      testimony is probative of Sanghera’s
                                                      dismissiveness of PacBio’s patent
                                                      rights generally.




                                            4
Case 1:17-cv-00275-LPS Document 467 Filed 03/09/20 Page 5 of 7 PageID #: 24608




  Testimony             ONT’s Objections                         PacBio’s Response


 60:6         Oxford objects that that the line of     ONT waived its scope objection by
              questioning was outside the scope of     failing to even raise it at the deposition
              the magistrate judge’s order limiting    even though ONT included it elsewhere
              Dr. Sanghera’s testimony to personal     (see, e.g. 19:7-8) and in any event the
              knowledge of the asserted patents.       testimony is probative of Sanghera’s
                                                       dismissiveness of PacBio’s patent
                                                       rights generally.


 61:22-24     Oxford objects that that the line of     ONT waived its scope objection by
              questioning was outside the scope of     failing to even raise it at the deposition
              the magistrate judge’s order limiting    even though ONT included it elsewhere
              Dr. Sanghera’s testimony to personal     (see, e.g. 19:7-8) and in any event the
              knowledge of the asserted patents.       testimony is probative of Sanghera’s
                                                       dismissiveness of PacBio’s patent
                                                       rights generally.


                       PacBio Objections to ONT Counter-Designations


  Testimony            PacBio’s Objections                        ONT’s Response


 24:14-19     ONT’s attempt to carve this answer       The clause at issue does not discuss any
              up to avoid the Court’s order            advice of counsel and refers to subject
              regarding PacBio’s motion in limine      matter experts, who are not attorneys as
              No. 1 precluding reference to legal      shown in the witness’s testimony.
              counsel is tolerable for the first and
              second sentences, but fails for the
              third sentence (24:18-19) because it
              disturbs the meaning of the second
              sentence and still implicates the MIL
              order.


 31:4-15      ONT’s designation is a flagrant          Oxford agrees to remove this counter-
              attempt to violate the Court’s order     designation, and maintains its privilege
              regarding PacBio’s motion in limine      objections as to the document in
              No. 1 that is not justified by the       question and all resulting testimony.
              questioning related to Depo Exhibit
              6, which merely notes without
              reference to counsel or advice that
              PacBio nanopore claims were


                                             5
Case 1:17-cv-00275-LPS Document 467 Filed 03/09/20 Page 6 of 7 PageID #: 24609




  Testimony               PacBio’s Objections                         ONT’s Response

                 transmitted from Willcocks to
                 Sanghera.


 46:12-47:1      ONT’s attempt to carve this answer        Oxford agreed to remove the clause at
                 up to avoid the Court’s order             issue to comply with the Court’s order,
                 regarding PacBio’s motion in limine       and the remaining language and
                 No. 1 fails because the overall           references to “IP attorney” does not
                 meaning would change with the             suggest whether advice of counsel was
                 necessary removals and there are          sought.
                 references to IP attorneys and that
                 Sanghara allegedly defers to them.


                                       Testimony of Clive Brown

         ONT objects to the PacBio designations of Mr. Brown’s deposition testimony that are
listed in the table below. The table immediately following that one lists PacBio objections to
ONT’s related counter-designations. Both parties’ respective positions on each objection are
included in the tables, as required by the Proposed Final Pretrial Order. The complete transcript
of Mr. Brown’s deposition is attached to this letter as Exhibit B. All designations and counter-
designations (including unobjected designations) have been highlighted and the testimony
objected to has been expressly identified.

                                ONT Objections to PacBio Designations


  Testimony                ONT’s Objections                         PacBio’s Response


    36:7-15      Oxford objects to this testimony as       The cited testimony accurately reflects
                 irrelevant, prejudicial, and misstating   the witnesses testimony, is non-
                 the witness testimony.                    prejudicial, and is relevant to ONT’s
                                                           understanding of the pre-2009 state of
                                                           the art.


                          PacBio Objections to ONT Counter-Designations


  Testimony               PacBio’s Objections                         ONT’s Response


 86:1-12         PacBio objects to ONT’s designation       Oxford’s designation complies with the
                 as incomplete deposition testimony        Court’s Pretrial Order to eliminate



                                                 6
Case 1:17-cv-00275-LPS Document 467 Filed 03/09/20 Page 7 of 7 PageID #: 24610




  Testimony              PacBio’s Objections                    ONT’s Response

                under FRE 106 because it does not    irrelevant material, and the remaining
                include the entire answer.           testimony is irrelevant to the question
                                                     designated.




                                                    Respectfully submitted,

                                                    /s/ Brian E. Farnan

                                                    Brian E. Farnan



cc: Counsel of Record (Via E-Filing)




                                               7
